 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10
     VINCENT TURNER,                                      Case No. 1:20-cv-00184-AWI-EPG (PC)
11
                            Plaintiff,                    ORDER DISCHARGING ORDER TO
12                                                        SHOW CAUSE, DIRECTING DEFENDANT
           v.                                             TAWANSY TO PROVIDE INITIAL
13                                                        DISCLOSURES
     ANDREW ZEPP, et al.,
14                                                        (ECF No. 43)
                            Defendants.
15                                                        DISCOVERY ORDER FOR ADDITIONAL
                                                          DISCLOSURES FROM ALL PARTIES
16
17          Plaintiff Vincent Turner (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
19          I.      ORDER TO SHOW CAUSE
20          On June 23, 2020, the Court issued an order finding service of the complaint
21   appropriate. (ECF No. 16.) Service documents for Defendant Tawansy were forwarded to the
22   United States Marshal Service consistent with the Court’s order finding service appropriate.
23   However, no return of service was filed.
24          Defendant Tawansy failed to appear at the Initial Scheduling Conference on February 1,
25   2021. (ECF No. 39.) On February 5, 2021, the Court issued an order for Defendant Tawansy to
26   show cause why he should not be sanctioned for failing to appear at the Initial Scheduling
27   Conference and failing to comply with the Court’s orders. (ECF No. 43.)
28

                                                      1
 1            On March 18, 2021, the Court again directed the Marshal to serve Defendant Tawansy.
 2   (ECF No. 59.) On March 22, 2021, the Marshal filed a return of service stating that Defendant
 3   Tawansy had been served by substituted service and on April 9, 2021, the Marshal filed a
 4   return of service stating that the summons and complaint had been mailed to Defendant
 5   Tawansy. (ECF Nos. 51, 56.)
 6            On May 20, 2021, Defendant Tawansy, proceeding through counsel, filed an answer to
 7   the complaint. (ECF No. 59.)
 8            In light of counsel’s appearance in this matter, the Court will discharge the order to
 9   show cause.
10            II.    DISCLOSURES AND DISCOVERY ORDERS
11            Now that Defendant Tawansy has appeared in the case, the Court will direct Defendant
12   Tawansy to provide initial disclosures pursuant to the Order Setting an Initial Scheduling
13   Conference and Requiring Initial Disclosures and Scheduling Conference Statements entered
14   on August 28, 2020. (See ECF No. 26.) Such disclosures are due 30 days from date of this
15   order.
16            Counsel for Defendant Tawansy’s attention is also directed to the Scheduling Order
17   entered on February 2, 2021. (ECF No. 40.) Discovery is open in this case. If Defendant
18   Tawansy believes that the schedule should be modified, he may file a motion with the Court.
19   However, the Court notes that there is still substantial time left for conducting discovery.
20            The Court also notes that Plaintiff may request discovery from Defendant Tawansy by
21   sending his requests to counsel for Defendant Tawansy, Jack R. Reinholtz, 310 Golden Shore,
22   4th Floor, Long Beach, CA 90802.
23            Counsel for Defendant Tawansy’s attention is also directed to the Court’s order entered
24   on February 2, 2021, following the Initial Scheduling Conference directing the parties to
25   produce any documents received from a third party. (ECF No. 42.)
26            In addition, in an effort to secure the just, speedy, and inexpensive disposition of this
27
28

                                                       2
 1   action,1 the Court will direct all parties to promptly produce Plaintiff’s medical records relating
 2   to the incident and condition at issue in the case.2
 3            III.      CONCLUSION
 4            Accordingly, IT IS HEREBY ORDERED that:
 5            1. The Court’s order (ECF No. 43) for Defendant Tawansy to show cause why he
 6                   should not be sanctioned is DISCHARGED;
 7            2. Defendant Tawansy shall provide his initial disclosures (See ECF No. 26 at 2-3)
 8                   within thirty (30) days of entry of this order;
 9            3. The case proceeds according to the Schedule issued on February 2, 2021 (ECF No.
10                   40), except that the Discovery and Status Conference was vacated. (ECF No. 47);
11            4. Each party has sixty days from the date of service of this order to serve opposing
12                   parties, or their counsel, if represented, with copies of the following documents
13                   and/or evidence that they have in their possession, custody, or control, to the extent
14                   the parties have not already done so:3
15                      a. All documents, including medical records, related to Plaintiff’s sinus surgery
16                          on August 17, 2017, the treatment Plaintiff received on September 12, 2017,
17                          and the subsequent infection in Plaintiff’s face;
18            5. If any party obtains documents and/or other evidence described above later in the
19                   case from a third party, that party shall provide all other parties with copies the
20                   documents and/or evidence within thirty days;
21            6. Parties do not need to produce documents or evidence that they have already
22
23   1
       See, e.g., United States v. W.R. Grace, 526 F.3d 499, 508–09 (9th Cir. 2008) (“We begin with the principle that
     the district court is charged with effectuating the speedy and orderly administration of justice. There is universal
24   acceptance in the federal courts that, in carrying out this mandate, a district court has the authority to enter pretrial
     case management and discovery orders designed to ensure that the relevant issues to be tried are identified, that the
25   parties have an opportunity to engage in appropriate discovery and that the parties are adequately and timely
     prepared so that the trial can proceed efficiently and intelligibly.”).
26   2
       Advisory Committee Notes to 1993 Amendment to Federal Rules of Civil Procedure regarding Rule 26(a) (“The
     enumeration in Rule 26(a) of items to be disclosed does not prevent a court from requiring by order or local rule
27   that the parties disclose additional information without a discovery request.”).
     3
       Defense counsel is requested to obtain these documents from Plaintiff’s institution(s) of confinement. If defense
28   counsel is unable to do so, defense counsel should inform Plaintiff that a third party subpoena is required.

                                                                3
 1              produced;
 2        7. Parties do not need to produce documents or evidence that were provided to them by
 3              the opposing party; and
 4        8. Parties may object to producing any of the above-listed documents and/or evidence.
 5              Objections shall be filed with the Court and served on all other parties within thirty
 6              days from the date of service of this order (or within thirty days of receiving
 7              additional documents and/or evidence). The objection should include the basis for
 8              not providing the documents and/or evidence. If Defendant(s) object based on the
 9              official information privilege, Defendant(s) shall follow the procedures described in
10              the Court’s scheduling order. If a party files an objection, all other parties have
11              fourteen days from the date the objection is filed to file a response. If any party files
12              a response to an objection, the Court will issue a ruling on the objection.
13
     IT IS SO ORDERED.
14
15
       Dated:     May 24, 2021                                  /s/
16                                                       UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                     4
